 1   DAVID A. TORRES AND ASSOCIATES
     David A. Torres, SBN135059
 2   1318 K. Street
 3   Bakersfield, CA 93301
     Tel: (661)326-0857
 4   Fax: (661)326-0936
     Email: dtorres@lawtorres.com
 5
     Attorney for:
 6   ANTONIO BECERRA
 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    UNITED STATES OF AMERICA,                         Case No. 1:18-CR-00080 DAD-BAM
11                       Plaintiff,
12            v.                                        STIPULATION AND ORDER TO
                                                        CONTINUE THE SENTENCING DATE
13    ANTONIO BECERRA,
14                       Defendants.
15

16   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE DALE A.
17   DROZD AND MELANIE ALSWORTH, ASSISTANT UNITED STATES ATTORNEY:
18           COMES NOW Defendant, ANTONIO BECERRA, by and through his attorney of

19   record, David A. Torres hereby requesting that the sentencing hearing currently set for June 17,

20   2019, be continued to July 1, 2019 at 10:00 a.m.

21           Counsel has prepared a sentencing statement and is in the process of editing a video which

22   provides statements by Mr. Becerra’s family members. The video requires some additional

23   editing and, as such, counsel for Mr. Becerra is seeking a brief continuance. I have spoken to

24   AUSA Melanie Alsworth and she has no objection to continuing the sentencing hearing to July 1,

25   2019.

26   //

27   //

28   //
                                                        1
 1

 2
            IT IS SO STIPULATED.
 3                                                            Respectfully Submitted,
 4
     DATED: June 13, 2019                                     /s/ David A Torres        ___
 5                                                            DAVID A. TORRES
                                                              Attorney for Defendant
 6
                                                              ANTONIO BECERRA
 7

 8
     DATED: June 13, 2019                                     /s/ Melanie Alsworth__ ________
 9                                                            MELANIE ALSWORTH
10                                                            Assistant U.S. Attorney

11

12                                              ORDER
13
            IT IS SO ORDERED that the sentencing hearing be currently scheduled for June 17,
14
     2019 be continued to July 1, 2019 at 10:00.a.m.
15

16   IT IS SO ORDERED.

17      Dated:    June 13, 2019
                                                       UNITED STATES DISTRICT JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                       2
